Citation Nr: 1107354	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of a 
fracture of the right medial malleolus (right ankle).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and a noncompensable rating for residuals of a fracture of the 
right medial malleolus (right ankle).  

In August 2008, the Board received the appeal and transferred the 
claims file to the Veteran's representative for review.   The 
file was returned to the Board in February 2011.  



FINDING OF FACT

The Veteran's right ankle disability is manifested by pain and 
swelling after extended standing or walking.  There is no 
limitation of range of motion.  X-rays of the site of the 
fracture are normal.  The Veteran is able to perform daily 
activities, and there is no credible evidence of limitation in 
occupational duties.  


CONCLUSION OF LAW

The criteria for an initial or staged rating for residuals of a 
right medial malleolus fracture have not been met at any time 
during the period covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (2010). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Air Forces as an aircraft 
maintenance technician.  He contends that his right ankle 
disability is more severe than is contemplated by a 
noncompensable rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Disabilities of the ankle are rated for limitation of motion.  A 
10 percent rating is warranted if limitation is moderate, and a 
20 percent rating is warranted if limitation is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ankylosis, malunion, 
and astragalectomy are not indicated in this case; thus, rating 
criteria for those disabilities do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274.  For VA purposes, the 
normal range of motion of the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.

Service treatment records showed that the Veteran sustained a 
non-displaced fracture of the right medial malleolus in November 
1969.  The medial malleolus is the rounded protuberance on the 
medial surface of the ankle joint.  Dorland's Illustrated Medical 
Dictionary, 982, (28th Ed., 1994).  The ankle was place in a 
cast.  In January 1970, an examiner noted that an X-ray showed 
the fracture line healing with a slight medial displacement.  The 
case was removed in February 1970 and the Veteran returned to 
full duty.  In a May 1971 discharge physical examination, a 
military physician noted that the Veteran had good strength and a 
full range of motion of the right ankle.  

In March 2006, a VA physician's assistant (PA) noted the 
Veteran's report of pain on the volar surface of the right foot 
after walking for exercise.  The PA diagnosed possible 
tendinitis.  An X-ray obtained later the same day showed 
degenerative changes about the first metatarsophalangeal 
articulation with some amorphous calcifications laterally.  The 
study was otherwise normal.  

In correspondence in June 2006, the Veteran noted that he 
experienced pain just below the ankle joint and in the heel after 
walking for approximately two to three hours which caused the 
ankle to be swollen and tender the next day.  

In August 2006, a VA contract physician noted the history of 
fracture in service and the Veteran's reports of pain, weakness, 
and swelling once per week lasting three hours after extended 
time on his feet and aggravated by physical activity.  The 
Veteran reported that the discomfort did not result in 
incapacitation and that the symptoms were relieved by rest and 
medication.  The Veteran did not use a support device for 
ambulation.  On examination, the physician noted no abnormal 
weight bearing, posture, gait, or difference in leg length.  
Range of motion was 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  The physician noted that the joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive use.  A concurrent X-
ray was normal.  The physician diagnosed chronic right ankle 
strain that limited extended standing, walking, and running.  
	
In December 2006, the RO received statements from two relatives 
or acquaintances of the Veteran who reported that they observed 
the Veteran experience pain, limping, and difficulty walking for 
extended periods of time.

In a July 2007 substantive appeal, the Veteran noted that he 
experienced discomfort after extended walking or standing and 
that the VA examination was not representative of the severity of 
the disorder as it was performed on an examination table.    

In August 2007, a VA outpatient clinician noted that the Veteran 
lived alone and was able to perform low intensity yard work once 
or twice per week for approximately one hour.  The clinician 
noted that the primary care provider encouraged the Veteran to 
exercise for other health reasons.  

The Board concludes that an initial or staged compensable rating 
for residuals of a fracture of the right ankle, currently 
diagnosed as chronic right ankle sprain, is not warranted.  The 
weight of credible medical evidence is that there is no 
limitation of motion of the ankle or X-ray indications of 
arthritis associated with the site of the fracture.  The March 
2006 X-ray study identified degenerative changes at the right toe 
first articular joint and not at the medical malleolus.  As there 
is only one major joint involved, compensable ratings under 
Diagnostic Codes 5271 for limitation of motion of the ankle and 
Diagnostic Codes 5003 and 5010 for traumatic arthritis are not 
warranted.  

The Board acknowledges that the Veteran is competent to report on 
his observed symptoms, and the reports are credible because they 
are consistent with other lay statements and were accepted by 
clinicians as consistent with clinical findings.  The Board 
considered whether the Veteran's ankle discomfort and swelling 
after several hours of standing or walking otherwise warrants an 
increased rating for loss of function on exertion or repetition.  
However, the disability does not impose a loss of function that 
prohibits the Veteran's daily activities.  The disability is not 
productive of abnormal gait, posture, or weight bearing.   The 
contract physician acknowledged that the Veteran experienced 
symptoms of pain and swelling after several hours of weight 
bearing.  However, the Veteran did not report and the contract 
physician did not conclude that ankle joint function including 
range of motion was additionally limited after repetitive use.  
Although one lay observer noted that the Veteran walked with a 
limp after extended time on his feet, the Veteran does not use a 
support device.  The Veteran is able to perform light yard work, 
and there is no credible lay or medical evidence that he is 
unable to perform occupational tasks.  Further, there is no 
pathology to support a loss of function.  

The Board also acknowledges the Veteran's contention that the VA 
examination in a clinical setting was not representative of the 
symptoms that he experiences after extended weight bearing.  The 
regulatory criteria contemplate that limitation of motion and 
imaging studies are obtained in a clinical setting, and the Board 
has considered the additional symptoms and degree of loss of 
function that he experiences after extended standing and walking.  

 As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial or staged compensable rating for residuals of a 
fracture of the right medial malleolus is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


